COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Jack Grynberg d/b/a Grynberg Petroleum Company v.
                            Teledrift Company d/b/a Spidle Turbeco

Appellate case number:      01-13-00512-CV

Trial court case number:    2011-16376

Trial court:                80th District Court of Harris County

       The trial court clerk filed the clerk’s record for this appeal on July 9, 2013. The
court reporter filed the reporter’s record on February 18, 2014. Accordingly, we order
appellant to file appellant’s brief within 60 days of the date of this order. See TEX. R.
APP. P. 38.6(a). Appellee’s brief, if any, will be due within 30 days after the date
appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       Further, we carry the issue of whether this Court has jurisdiction over this appeal
with the case and order the parties to address the issue in their briefs.
       It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                     Acting individually     Acting for the Court

Date: February 27, 2014